[Cite as Key Realty, Ltd. v. Hall, 2021-Ohio-1908.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


Key Realty, Ltd.                                          Court of Appeals No. L-19-1237

        Appellant                                         Trial Court No. CI0201901132

v.

Michael Hall, et al.                                      DECISION AND JUDGMENT

        Appellees                                         Decided: June 1, 2021

                                                      *****

        Gregory H. Wagoner and Nicholas T. Stack, for appellant.

        David A. Nacht, for appellee Michael Hall.

        Roman Arce, for appellees Heather Hall, Kenton Fairchild, and
        Red 1 Realty, LLC.

                                                      *****

        MAYLE, J.

        {¶ 1} This case is before the court upon a motion filed by plaintiff-appellant, Key

Realty, Ltd., asking that we reconsider, or consider en banc, our decision in Key Realty,

Ltd. v. Hall, 6th Dist. Lucas No. L-19-1237, 2021-Ohio-26 (Key Realty I). Defendants-

appellees, Michael Hall, Red 1 Realty, LLC, Heather Hall, and Kenton Fairchild, have
jointly filed a brief in opposition to the motion. For the following reasons, we grant Key

Realty’s motion for reconsideration and vacate our decision in Key Realty I. We deny as

moot its motion for consideration en banc.

                               I. Procedural Background

       {¶ 2} Key Realty, Ltd. (“Key Realty”), filed a complaint against Michael Hall

(“Hall”), Red 1 Realty, LLC, Heather Hall (“Heather”), and Kenton Fairchild for trade

secret misappropriation (Count 2), unfair competition (Count 3), tortious interference

with business relations (Count 4), tortious interference with contract (Count 5), breach of

fiduciary duty (Count 6), conversion (Count 7), unauthorized use of computer, cable or

telecommunication property (Count 8), criminal mischief (Count 9), civil theft (Count

10), spoliation (Count 12), and civil conspiracy (Count 13). As against Hall only, it also

alleged breach of a Non-Competition, Non-Solicitation, and Confidentiality Agreement

(“the agreement”) (Count 1) and extortion (Count 11). Appellees moved for summary

judgment on all of Key Realty’s claims. In a judgment journalized on October 15, 2019,

the trial court granted Hall’s motion for summary judgment on all counts except Count

1—which it denied, in part—and granted the remaining appellees’ motion for summary

judgment on all counts applicable to them.

       {¶ 3} Key Realty appealed and assigned the following errors:

              I. The trial court committed reversible error when it dismissed Key

       Realty’s claim that Michael Hall violated the confidentiality provision in

       his agreement.




2.
             II. The trial court committed reversible error when it dismissed Key

      Realty’s trade secret claim.

             III. The trial court committed reversible error when it dismissed

      Key Realty’s unfair competition claim.

             IV. The trial court committed reversible error when it dismissed

      Key Realty’s tortious interference with business relations and contract

      claims.

             V. The trial court committed reversible error when it dismissed Key

      Realty’s conversion claim.

             VI. The trial court committed reversible error when it dismissed

      Key Realty’s unauthorized use of computer property, criminal mischief,

      civil theft and extortion claim.

             VII. The trial court committed reversible error when it dismissed

      Key Realty’s spoliation claim.

             VIII. The trial court committed reversible error when it dismissed

      Key Realty’s civil conspiracy claim.

             IX. The trial court committed reversible error when it dismissed

      Key Realty’s breach of fiduciary duty claim against Mike Hall.

      {¶ 4} In a 2-1 decision, we affirmed the judgment of the Lucas County Court of

Common Pleas, dismissing Key Realty’s claims for breach of the confidentiality

provision of the Agreement and Counts 2 through 13. Although not raised by appellees




3.
as error on appeal, we also reversed the trial-court judgment denying summary judgment

to Hall on Key Realty’s remaining claims for breach of the Agreement, holding that the

agreement was unenforceable for lack of consideration.

       {¶ 5} Key Realty filed this motion for reconsideration and consideration en banc.

It argues as follows:

              The Majority’s Conclusion that the Agreement is unenforceable, as a

       matter of law, for lack of “proper” consideration should be reconsidered

       and reversed.

              The Majority’s conclusion that Key Realty’s tortious interference

       with contract claim fails as a matter of law should be reconsidered and

       reversed.

              The Majority’s conclusion that Key Realty’s claim for tortious

       interference with business relations fails as a matter of law should be

       reconsidered and reversed.

              The Majority’s conclusion that Key Realty’s breach of fiduciary

       duty claim fails as a matter of law should be reconsidered and reversed.

              The Majority’s conclusion that Key Realty’s conversion claim fails

       as a matter of law should be reconsidered and reversed.

              The Majority’s conclusions that Key Realty’s claims of civil liability

       for [unauthorized use of computer property, civil theft, and extortion] fail

       as a matter of law should be reconsidered and reversed.




4.
              The Majority’s conclusion that Key Realty’s claim for civil

       conspiracy fail[s] as a matter of law should be reconsidered and reversed.

              The Majority’s conclusion that Key Realty’s claim for spoliation

       against Heather Hall fails as a matter of law should be reconsidered and

       reversed.

              The Majority’s conclusion that Key Realty’s claim for unfair

       competition fails as a matter of law should be reconsidered and reversed.

                         II. Factual Background of this Dispute

       {¶ 6} Before addressing Key Realty’s arguments, we recite the facts of this case as

explained in the dissenting opinion in Key Realty I because the facts as set forth in the

majority opinion in Key Realty I were incomplete and failed to reference or include key

facts relevant to the issues addressed therein.

       {¶ 7} Hall began his real estate career as an agent working for Golden Gate Real

Estate as an independent contractor, where he worked for approximately four years.

During that time, he was also employed by Old Republic Home Warranty as a home

warranty representative. In 2010, Hall left Golden Gate and became a real estate agent

for Key Realty, which was owned by Dennis Degnan and his wife, Amy Saylor. At that

time, Hall continued in his employment with Old Republic while working as a realtor for

Key Realty as an independent contractor.

       {¶ 8} Hall terminated his employment with Old Republic in “2011 or ‘12” because

he “was moving into a different role within Key Realty” at that time. That is, “sometime




5.
around 2012,” Hall transitioned into a management role at Key Realty and began

overseeing agents. Over the years that followed, Hall’s work for Key Realty continued to

grow, and he was eventually promoted to director.

      {¶ 9} At all times, Hall worked for Key Realty as an independent contractor. As

an independent contractor, he did his work for Key Realty through Key Realty

Columbus 1, LLC (“Key Columbus”), a limited liability company that he owned.

     A. The Non-Competition, Non-Solicitation, and Confidentiality Agreement

      {¶ 10} On December 12, 2012, Hall signed a Non-Competition, Non-Solicitation,

and Confidentiality Agreement with Key Realty. The parties dispute the circumstances

surrounding the execution of the agreement.

      {¶ 11} Hall claims that he signed the agreement because Degnan promised him a

“future ownership” interest in Key Realty over the course of “two to three” conversations

in 2012. Degnan, however, flatly denied this. He testified:

             That’s ridiculous, okay? Why would – this is someone who had no

      track record as manager, whatsoever. * * * Why would I give somebody an

      offer of ownership in a company? He was untested as a manager. He had

      no track record, whatsoever, in real estate management. So the idea that I

      had conversations with him about ownership in 2012 are simply not true.

      {¶ 12} The written agreement does not contain any promises of “future

ownership” in Key Realty. The agreement is a form contract, and it is couched in terms

of an employer/employee relationship—referring to Hall as “Employee” and Key Realty




6.
as “Employer”—even though Hall always worked for Key Realty as an independent

contractor. The relevant provisions of the agreement can be summarized as follows:

       WHEREAS clause: Hall is employed “in a position of trust and confidence,

          requiring a high degree of loyalty, honesty and integrity” and he “has gained

          and will continue to gain valuable information and insights on the lines of

          business in which Employer is engaged; access to Employer’s confidential and

          proprietary information; and exposure to its existing and potential business

          opportunities”;

       WHEREAS clause: Hall has accepted his “present position” with the

          understanding that he “is not to use or divulge any such matters” for his own

          “personal gain or to the detriment of Employer”;

       Paragraph 1, “TERM”: The agreement is effective during his employment

          and for two years after the termination of his employment with Key Realty “for

          any cause or reason”;

       Paragraph 2, “COVENANT NOT TO COMPETE”: During his employment,

          Hall could not, directly or indirectly, compete with Key Realty or “be

          connected in any like manner with any other business” similar to Key Realty

          within a 30-mile radius of his principal place of employment;

       Paragraph 3, untitled: After the termination of his employment, Hall could

          not, directly or indirectly, compete with Key Realty within a fifty-mile radius




7.
        of his principal place of employment or “be connected in any like manner with

        any other business” similar to Key Realty;

      Paragraph 4, NO DISCLOSURE OR SOLICITATION OF CUSTOMERS: Hall

        could not, directly or indirectly, divulge the names or addresses of any

        customers of Key Realty unless in response to a subpoena or court order;

      Paragraph 5, NO SOLICITATION OF EMPLOYEES: Hall could not, directly

        or indirectly, “solicit or cause any person under his/her control to solicit any

        employee of Employer, to terminate his/her employment relationship with

        Employer”;

      Paragraph 6, INFORMATION: Hall could not, during the term of the

        agreement, “in any fashion, form or manner, either directly or indirectly,

        divulge, disclose or communicate to any person, firm, or corporation in any

        manner whatsoever any information of any kind, nature or description

        concerning any matters affecting or relating to the business of Employer”; and

      Paragraph 7, RECORDS BELONG TO THE CORPORATION: “All books,

        records, files, forms, reports, accounts and documents relating in any manner

        to Employers [sic] business or customers, whether prepared by Employee or

        otherwise coming into Employee’s possession, shall be the exclusive property

        of Employer and shall be returned immediately to Employer upon termination

        of employment or upon Employer’s request at any time.”




8.
       {¶ 13} It is undisputed that after Hall signed this agreement with Key Realty in

2012, his responsibilities and business with Key Realty grew exponentially over the years

that followed. Degnan testified that from the end of 2012 until Hall left Key Realty, Hall

had four main responsibilities: (1) he recruited real estate agents for Key Realty and

hired them into the company; (2) he educated and trained Key Realty agents; (3) he

“respond[ed] to day-to-day questions, problems, [and] management intervention

situations”; and (4) he was responsible for holding people accountable for inappropriate

behavior and “dehiring” them, if necessary.

       {¶ 14} By the time he left the company in 2019, Hall had multiple Key Realty

managers and brokers reporting directly to him, and those managers and brokers oversaw

approximately 380 real estate agents. At that time, Key Realty had approximately 1100

agents in total. Hall received a percentage of the revenue that was generated by his

group, and he was responsible for paying many of the expenses that were related to his

group’s business (including paying the managers and brokers who reported to him).

                        B. The Formation of Red 1, LLC

       {¶ 15} Although the parties dispute whether Hall and Degnan had any discussions

regarding Hall’s potential ownership in Key Realty in 2012—i.e., before the noncompete

agreement was executed, and before he assumed management responsibilities for Key

Realty—it is undisputed that they had ownership-related discussions after Hall became a

manager.




9.
      {¶ 16} Hall testified that in “2014-ish,” Degnan suggested that they start working

on a franchising agreement for him. Degnan testified that these franchise discussions

began in 2015. According to Hall, the discussions dragged on for several years, and

Degnan changed the form of the would-be ownership arrangement “multiple times.” In

2016, Degnan decided against offering Hall a franchise agreement—which, he said, was

because of the costs involved with expanding a franchise—and began working on the

concept of a “master services agreement” whereby Hall would set up a new LLC, and

that new LLC would enter into a management agreement with Key Realty. Degnan

testified that he offered this “master services agreement” to Hall in 2018—which, to

Degnan, represented “an opportunity to acquire business that I thought was worth

millions of dollars”—but Hall declined.

      {¶ 17} At that time, Degnan was unaware that Hall had formed a new company—

Red 1, LLC—two years before Degnan offered the master services agreement. Hall

testified that he formed that new LLC in 2016 because he was “unhappy and angry”

when Degnan changed his mind about offering a franchising agreement. In his own

words, Hall explained that he formed Red 1 because:

             I was promised ownership for years, and that ownership had then

      turned into an offer of a franchise agreement, and then that franchise

      agreement, after years of working on it and getting the circular sent and the

      franchise agreement sent, the company decided to move in a different

      direction and not offer a franchise.




10.
       {¶ 18} Hall testified, however, that he was “uncertain if [he] wanted to form a

brokerage” when he formed Red 1 in 2016, and just “loved the name Red 1 and [he]

wanted to reserve that name.” Hall also formed a Red 1 entity in Florida to reserve the

name there as well.

      C. Pre-Launch Activities in 2018 and Early 2019 Relating to Red 1

       {¶ 19} It is undisputed that the two other individual appellees—Heather Hall and

Kenton Fairchild—began activities in 2018 to launch Red 1 as a competing real estate

brokerage. Hall denies that he was involved in these activities.

       {¶ 20} Heather is Hall’s wife. She provided day-to-day administrative support for

Hall’s Key Realty business—for no compensation—starting in 2015 or 2016. Heather is

not, and never has been, a licensed real estate broker or real estate agent.

       {¶ 21} On or about October 15, 2018, Hall transferred ownership of Red 1 to

Heather. Hall testified that he transferred ownership of Red 1 to his wife because “[s]he

asked me to.” Hall maintained that the transfer of ownership from him to his wife did not

have anything to do with the noncompete agreement that he executed in December 2012

with Key Realty. He testified, “I transferred that because my wife said transfer it to me.

* * * [W]hen your wife tells you to do something, then sometimes you just do it.” When

asked whether Heather was aware of his 2012 contract with Key Realty, he answered

“[y]ou’d have to ask Ms. Hall.”

       {¶ 22} Heather testified that she decided to form Red 1 after she “tagged along”

with Hall to the Key Realty regional manager meeting in October 2018. She stated that




11.
Degnan promised all of the regional managers at that meeting that “he was going to make

them owners of Key Realty. He was going to make them millionaires.” When he said

that, Heather thought to herself “oh my God, he lied. He’s not going to do anything.

He’s breaking every single promise that he promised my husband.” She said that made

her “think I should start my own brokerage firm.” Heather stated she asked Hall if he

wanted to start the business with her, and “[h]e said he was unsure if there was a

noncompete or whatever.” When asked whether Hall transferred ownership of Red 1 to

her to avoid the noncompete agreement, she responded, “I asked him to transfer it. But

no, I mean, the noncompete that I saw I did not believe was valid. I just wanted to take

precautions and keep my family safe.” Heather testified that she did not think the

agreement was valid because it refers to Hall as an “employee” and because the signature

line for Key Realty was blank.

       {¶ 23} Kenton Fairchild was an associate broker with Key Realty, where he

worked “hand in hand” with Hall. Unlike Hall, Fairchild did not have a noncompete

agreement with Key Realty. Degnan testified that in December 2018, he told Hall to “get

a noncompete and an intellectual property agreement from Ken Fairchild” but he did not.

Hall testified that he actually followed Degnan’s instructions: he sent the noncompete

agreement to Fairchild on December 14, 2018, and told him to consult with an attorney.

Hall denied that he ever told Fairchild that he should not execute the agreement.

       {¶ 24} Just a few weeks before that December 14 discussion—on November 28,

2018—Heather and Fairchild met for the first time to discuss the launch of Red 1 as a




12.
competing brokerage. Hall was not present for that meeting. At that time, Heather told

Fairchild that she was “starting” Red 1, she asked him if he would be interested in being

the broker of record for her brokerage, and she offered him an ownership interest in the

new company. According to Fairchild, at this initial meeting, Heather told him that

“Mike has signed some form of noncompete but neither of them thought it was valid.”

At his deposition, Fairchild would not say whether the agreement prevented Hall from

having an ownership interest in Red 1, and he testified that he “didn’t know” why Hall

was not an owner. Ultimately, Heather and Fairchild agreed that Heather would own 67

percent of Red 1 and Fairchild would own 33 percent.

       {¶ 25} For his part, Hall testified that he merely formed Red 1 as an LLC in

2016—with no specific plans to operate it as a real estate brokerage—and he had “no

involvement” in starting or running the brokerage firm. He claimed that “[o]nce it came

time to start it, Ken and Heather started running it.” There is, however, evidence in the

record to the contrary. For example,

           Beth Bick, a Key Realty agent in Florida who reported to Hall, testified that

              in May or June of 2018, Hall asked her if she “wanted to change the name

              of the company [in Florida] to Red 1 Realty.” She told him no, and there

              were no further discussions.

           On October 25, 2018—i.e., 10 days after Hall transferred ownership of Red

              1 to Heather—Hall emailed Insperity Insurance Services LLC stating “We

              are looking to add insurance for several dozen to several hundred




13.
         independent contractors. We are starting a new real estate brokerage firm

         and would like to differentiate ourselves by offering some type of insurance

         package.”

       In November 2018, a bank account was opened for Red 1 with Heather and

         Hall as signatories.

       On December 20, 2018, Heather met with Fairchild (their second meeting

         regarding Red 1), and she provided him with “onboarding documents,”

         including preliminary financial projections. Heather testified that “[she]

         had created” the documents, but later testified that Hall assisted her in

         creating the financial projections, stating that “I asked my husband to help

         me put some numbers on a spreadsheet. Just mainly it was if this scenario,

         here’s some possible expenses that we may incur.” Notably, Heather also

         testified elsewhere that “the bulk of my expertise was primarily supporting

         the branches with, you know, training, policies and procedures, not doing

         accounting.” And Fairchild testified that he did not review the projected

         financials for Red 1 to determine if they were reasonable because, he said,

         “[Heather] knew better than I did”—even though, unlike him, Heather had

         no real estate experience.

       On January 2, 2019, in another email to Insperity Insurance Services

         regarding insurance benefits for agents, Hall states, “I am leaving Key




14.
         Realty on January 10th. I am hoping 100 agents follow me in the first 3

         months and another 100 within the first 6 months.”

       In January 2019—shortly before his departure from Key Realty—Hall sent

         out a survey through the Key Realty Columbus Facebook group (over

         which the parties dispute ownership) asking Key Realty agents what

         “additional features and benefits” they would like to see in their brokerage.

         Key Realty agents provided various responses, including free company-

         provided leads and free centralized showing services. Shortly after the

         launch of Red 1, those same benefits would be offered as incentives to Key

         Realty agents as reasons to switch to Red 1.

       On January 9, 2019, Hall discussed Red 1 with two Key Realty agents,

         Angela Perez and Daniel Perez, and provided draft marketing materials.

         Hall testified that he discussed Red 1 with these agents because Degnan had

         instructed him to terminate Key Realty’s relationship with them, so he

         simply “let them know that Key Realty was sending their license back and

         there would be another option available to them”—i.e., Red 1.

       Hall testified that he left Key Realty on January 10, 2019, because “Heather

         said she was starting Red 1 Realty that day.” According to Heather, she

         picked January 10 to start Red 1 because, she said, “I wanted to wait for my

         husband to get paid out for his December numbers.”




15.
       {¶ 26} According to Fairchild, he discussed Red 1 with two Key Realty

individuals before he left the company. In late December 2018, and early January 2019,

he had discussions with Mark Hutchinson, a Key Realty agent and his best friend, about

Red 1. At that time, Hutchinson indicated that he would follow Fairchild to Red 1. In

addition, on January 8, 2019, he told Carol Sommer, a trainer for Key Realty, that he was

going to start a new company that he would like her to join.

                                D. The Launch of Red 1

       {¶ 27} On January 10, 2019, Red 1 officially launched, and Hall and Fairchild

separately resigned from Key Realty. On that date, Hall and Fairchild drove together to

the Division of Real Estate, and hand-delivered their applications to transfer their licenses

to Red 1. Fairchild became the broker of record for Red 1.

       {¶ 28} When he left Key Realty on January 10, Hall “unshared” the Key Realty

Columbus Facebook group (an online platform used by Key Realty agents for business-

related communication) from Key Realty management—which blocked Key Realty’s

access to that platform as a means to communicate with its agents. Heather then changed

the banner in the Facebook group from Key Realty to Red 1. On that same date, Hall

also blocked, or “unshared,” various Google drive accounts from Key Realty

management, blocking access to any documents that he created while performing work

for Key Realty, including “[p]resentations, spreadsheets, Google Drive docs, Exel [sic]

sheets, lots of different types of documents.” He also blocked Key Realty management

from access to the general email for his Key Realty office,




16.
keyrealtycolumbus@gmail.com, and similar gmail accounts for Key Realty Cincinnati,

Dayton, Cleveland, Akron, and Sarasota. Hall maintains that all of these actions are

justified because he created these online platforms, documents, accounts, and information

for his own independent company—Key Realty Columbus 1, LLC—through which he

performed his work for Key Realty as an independent contractor, not an employee.

      {¶ 29} At 2:32 pm on January 10, 2019, Hall emailed Degnan and Saylor stating:

             I wish to rescind any noncompete that I may have signed in the past.

      If I did sign a non-compete, I never received a signed copy from you. Due

      to contract law, dispatch and delivery did not occur regarding a bilateral

      contract.

             In addition, I would like to offer many items of consideration in an

      effort to reach a written mutual release of agreement. Please see the

      attached termination agreement and release for consideration.

      {¶ 30} Attached to his email was a draft “Termination of Agreement and Release,”

through which Hall proposed that Key Realty terminate the noncompete and fully release

all claims that it may have against Hall arising out of the noncompete agreement. As

consideration, Hall offered to (1) transfer ownership of Key Realty One Florida to

Degnan; (2) transfer ownership of JoinKeyRealty.com to Degnan; (3) sign an agreement

stating that neither he nor any family members would operate a brokerage firm in Toledo;

(4) turn over ownership of the various gmail accounts, (5) turn over ownership of




17.
Facebook groups, (6) turn over leases, and (7) “work with Key Realty through

transition.”

       {¶ 31} At 8:55 p.m. on January 10, 2019, Fairchild posted in the former Key

Realty Columbus Facebook group—which had been unshared with Key Realty

management and renamed the “Red 1 Realty” group—in which he stated the following:

               * * * Effective immediately, Heather Hall and I have started a new

       brokerage, Red 1 Realty, and Mike has also joined us. We will offer the

       same commission plan you are accustomed to as well as a new option. In

       addition to the tools you already have, we will also provide Company

       Leads and CSS at no cost to our agents, Commercial Training, online

       options for weekly training, additional assistance with KV Core and more.

       * * * [W]e will be having a Grand Opening at the office on Saturday from

       6-9p with food & drinks if you would like to attend. * * *

       {¶ 32} On January 12, 2019, appellees hosted the Red 1 grand opening event at the

former Key Realty Columbus office. Appellees invited only Key Realty agents to this

event. At the event, Hall presented to the Key Realty agents using a power point

presentation that he and Fairchild created. The power point states that appellees left Key

Realty due to, among other things, “[b]roken promises to management and agents.” The

document also highlights differences between Red 1 and Key Realty, including company-

provided leads, easier Dotloop approval/shorter checklist, free CSS, commercial training

and assistance, and “more to follow – health benefits, credit cards.” Key Realty




18.
maintains that many of these items were identified in the January 2019 survey that Hall

sent to Key Realty agents in the days before his departure. The Red 1 power point also

includes an “easy transition offer,” which would end on February 15, in which Red 1

offered to pay transfer fees and take transfer applications to the Division of Real Estate

for Key Realty agents, replace their business cards, replace two signs, and honor their

anniversary dates.

       {¶ 33} At Red 1, Hall provided commercial real estate training for Red 1 agents,

and Fairchild provided residential real estate training. Hall testified, however, that he has

not received any payments from Red 1 whatsoever, and there is no “formalized plan” for

him to be paid for any work that he does for the company as an independent contractor.

       {¶ 34} According to Degnan, Key Realty lost approximately 200 agents in the

Columbus area and suffered other damages due to appellees’ conduct.

                                E. The Current Litigation

       {¶ 35} On January 15, 2019, Key Realty filed this case against Hall, Heather,

Fairchild, and Red 1, along with a motion for temporary restraining order and preliminary

injunction. The next day, the trial court held a hearing on Key Realty’s motion for

temporary restraining order. At the conclusion of the hearing, the trial court ordered

Hall, among other things, to return various documents and online platforms—including

the Key Realty Columbus Facebook page—to Key Realty.

       {¶ 36} The very same day, between 4:30 p.m. and 5:21 p.m., Heather deleted

many posts from the Facebook page. When asked in her deposition why she removed




19.
these posts on January 16, 2019, she responded “I really can’t recall,” “I don’t know,”

and “I can’t remember.”

                              F. The Trial Court Judgment

       {¶ 37} Appellees filed motions for summary judgment, seeking dismissal of all of

Key Realty’s claims. The trial court denied summary judgment to Hall on Count 1 as it

related to Key Realty’s allegations of breach of the non-competition and non-solicitation

provisions of the agreement, but it granted summary judgment to Hall for breach of the

confidentiality provisions. It held that despite Key Realty’s allegations to the contrary,

there was insufficient evidence to show that Hall disclosed to Heather and Fairchild

information concerning Key Realty’s business. It explained that while there may be

evidence that Heather and Fairchild used Key Realty’s data in formulating their business

plan, there is nothing in the record to indicate that they got this information from Hall.

       {¶ 38} As to Count 2, trade secret misappropriation, the trial court was skeptical

that the information at issue constituted trade secrets. It determined that even if the

information did constitute protected trade secrets, Key Realty failed to demonstrate how

appellees used any of the protected information.

       {¶ 39} As to Count 3, unfair competition, the trial court determined that the

competition appellees engaged in with Key Realty was not unfair because they were also

simultaneously competing with all other real estate brokerage services companies. It

found that there was no evidence that anyone believed that Red 1 was really just Key

Realty, that Red 1 held itself out to the public as Key Realty, or that any agent or broker




20.
of Red 1 claimed to be a Key Realty agent or broker. And it found that Red 1’s own

name and logo appeared on all of its publicly available information, and any genuine

issue of fact as to who owned a particular “Key Facebook group” did not rise to the level

of unfair competition because there was no evidence that appellees’ actions were

“designed to harm the business of another.”

       {¶ 40} As to Count 4, tortious interference with business relations, the trial court

determined that Key Realty’s claim of tortious interference with its business relations

could not survive summary judgment because the nature of the conduct alleged “was

minor, and involved nothing more than Facebook group activity of no importance to Key

Realty business operations.” It found that appellees had “consistently and repeatedly

assert[ed] * * * their belief that the Key Facebook group belonged (and continues to

belong) to Hall, not to Key Realty. And it concluded that appellees’ actions were

motivated by a desire to promote the Red 1 business, rather than to harm Key Realty’s

business, and there was nothing tortious about Heather or Fairchild’s efforts to recruit

Key Realty agents.

       {¶ 41} As to Count 5, tortious interference with contract, the court found that Hall

had made his own decision to leave Key Realty—Heather and Fairchild did not “procure”

his breach of the agreement. The court also found that appellees did not interfere with

Key Realty’s contracts with its agents because no contracts existed.

       {¶ 42} As to Count 6, breach of fiduciary duty, the trial court determined that even

accepting as true all of Key Realty’s assertions, Key Realty failed to demonstrate how




21.
Hall had agreed “‘to act primarily for the benefit of [Key] in matters connected with its

[business].’” It further held that even if a duty did exist, Key Realty failed to articulate

the specific duty that was owed to Key Realty or how Hall may have breached it.

       {¶ 43} As to Count 7, conversion, the trial court determined that there was no

evidence in the record that Key Realty demanded the return of the property in question,

let alone that appellees refused to return it.

       {¶ 44} As to Counts 8 and 10, unauthorized use of computer, cable or

telecommunication property and civil theft, the trial court concluded that appellees had

maintained “an unwavering position” that any disputed electronic resources used or

accessed by them, if any, were the property of Key Realty Columbus 1, LLC, which was

undisputedly owned by Hall. Moreover, the court held, Key Realty failed to provide

evidence that appellees “‘knowingly’ used and operated the electronic resources without

proper consent.”

       {¶ 45} As to Count 9, criminal mischief, the trial court found that Key Realty’s

claims of impaired functioning of its computer systems and electronic resources failed

because the evidence showed that appellees acted with the intent to benefit Red 1 and not

to impair the functioning of Key Realty’s computer systems.

       {¶ 46} As to Count 11, extortion, the trial court concluded that Key Realty’s

evidence “reveals no threat by Michael Hall to commit any theft offense, whatsoever.

* * * Thus, there is nothing in the record to suggest that Michael Hall either 1) threatened

to knowingly obtain or exert control over Key property or services; or 2) engaged in the




22.
unauthorized use of computer or telecommunication property * * *.” The court found

that the email from Hall to Degnan showed “nothing more than an intent on the part of

Michael Hall to negotiate with his former employer [to rescind the Agreement], using

items he ‘owned’ as leverage to assist with his negotiations.”

       {¶ 47} As to Count 12, spoliation, the trial court determined that “[e]ven

accepting, arguendo, that defendants may have willfully destroyed evidence in an attempt

to disrupt plaintiff’s case, there is simply no evidence or allegation to suggest that any

disruption to plaintiff’s case occurred.” It further found that Key Realty failed to provide

evidence of damages proximately caused by appellees’ conduct.

       {¶ 48} And as to Count 13, civil conspiracy, the trial court concluded that because

every count—except Count 1—had been dismissed, Key Realty could not prove that

there had been a “malicious combination of two or more persons” to injure it.

                                      G. Key Realty I

       {¶ 49} Key Realty appealed the trial court’s judgment. The majority affirmed the

trial court’s dismissal of Key Realty’s claims, including the claim for breach of the

confidentiality provision of the agreement. But the majority went further. It reversed the

trial court’s judgment denying summary judgment to Hall on Key Realty’s claim for

breach of the non-competition and non-solicitation provisions of the agreement.

       {¶ 50} The majority reasoned that a contract is not binding without consideration,

and here, the agreement contained a blank line where the consideration was supposed to

be recited. It acknowledged that an at-will employee’s continued employment may serve




23.
as consideration for an employment agreement, but it concluded that because Hall was an

independent contractor—not an employee—his continued employment could not serve as

the consideration necessary to form a contract here. The majority held that “[b]ecause

Mr. Hall was never appellant’s employee * * * appellant did not provide Mr. Hall with

proper consideration when he signed the Agreement.” It affirmed the trial court’s

decision granting summary judgment to Hall as to the confidentiality provisions of the

agreement and reversed its denial of summary judgment on the additional contract

claims.

                                  III. Law and Analysis

       {¶ 51} Key Realty now asks that we reconsider and reverse the majority decision,

and adopt the reasoning of the dissenting opinion. The dissent would have reversed the

trial court judgment, except as to (1) that part of Key Realty’s claim for tortious

interference with contract that relates to interference with alleged contracts between Key

Realty and its agents, (2) Key Realty’s spoliation claim against Hall and Fairchild (but

not against Heather), (3) Key Realty’s claim for criminal mischief, and (4) Key Realty’s

claim for misappropriation of trade secrets.

       {¶ 52} Under App.R. 26(A)(1), an “[a]pplication for reconsideration of any cause

or motion submitted on appeal shall be made in writing no later than ten days after the

clerk has both mailed to the parties the judgment or order in question and made a note on

the docket of the mailing as required by App. R. 30(A).” The test generally applied in

considering a motion for reconsideration in the court of appeals is whether the motion




24.
identifies an obvious error in the court’s decision or raises an issue that was either not

considered at all or not fully considered by the court when it should have been. Matthews

v. Matthews, 5 Ohio App.3d 140, 143, 450 N.E.2d 278 (10th Dist.1981). “A motion for

reconsideration is not designed for use in instances when a party merely disagrees with

the conclusions reached and the logic used by the appellate court.” (Citations omitted.)

Deutsche Bank Natl. Trust Co. v. Greene, 6th Dist. Erie No. E-10-006, 2011-Ohio-2959,

¶ 2. It is also not to be used as an opportunity to raise new arguments that were not made

in earlier proceedings. Waller v. Waller, 7th Dist. Jefferson No. 04-JE-27, 2005-Ohio-

5632, ¶ 3.

       {¶ 53} Key Realty argues that the majority decision made obvious errors of fact

and law that contravene Ohio Supreme Court and other Ohio case law. Most importantly,

it argues that the decision conflicts with the Ohio Supreme Court’s decisions in Lake

Land Emp. Group of Akron, LLC v. Columber, 101 Ohio St.3d 242, 2004-Ohio-786, 804

N.E.2d 27, and Hamilton Ins. Serv., Inc. v. Nationwide Ins. Cos., 86 Ohio St.3d 270, 714

N.E.2d 898 (1999), and the decisions of the Tenth and First Districts, respectively, in

Americare Healthcare Servs. LLC v. Akabuaku, 10th Dist. Franklin No. 10AP-777, 2010-

Ohio-5631, and Financial Dimensions, Inc. v. Zifer, 1st Dist. Hamilton No. C-980960,

1999 WL 1127292, *4 (Dec. 10, 1999). Key Realty also argues that the majority failed to

consider the substantive merits of many assignments of error because it based its decision

upon the erroneous conclusion that Hall’s noncompete agreement is unenforceable as a

matter of law. And, regarding the merits of those assignments of error that the majority




25.
did consider, Key Realty argues that the majority decision contains obvious errors of

facts and law. Key Realty does not, however, ask this court to reconsider those issues

upon which the majority and dissenting judge agreed.

       {¶ 54} As explained below, we agree that Key Realty I conflicts with several Ohio

cases—including governing precedent from the Supreme Court of Ohio—and contains

other obvious errors of fact and law. We, therefore, grant Key Realty’s motion and

vacate Key Realty I, except to the extent that it affirmed the dismissal of (1) that part of

Key Realty’s claim for tortious interference with contract that relates to interference with

alleged contracts between Key Realty and its agents, (2) Key Realty’s spoliation claim

against Hall and Fairchild (but not against Heather), (3) Key Realty’s claim for criminal

mischief, and (4) Key Realty’s claim for misappropriation of trade secrets.

       {¶ 55} Having granted Key Realty’s motion for reconsideration, we shall now

address the assignments of error in turn.

                             A. First Assignment of Error:
                            Breach of Contract (against Hall)

       {¶ 56} In its amended complaint, Key Realty alleges that Hall breached the

noncompete agreement by (1) directly competing with Key Realty, (2) soliciting Key

Realty agents and customers, (3) using and disclosing Key Realty’s confidential

information, and (4) failing to return all books, records, and other materials that relate to

Key Realty’s business or customers upon his termination. The trial court concluded that

there are genuine issues of material fact regarding whether Hall violated the agreement




26.
by competing with Key Realty, soliciting Key Realty agents and customers, and failing to

return all Key Realty-related materials upon his termination—thereby precluding

summary judgment on those parts of Key Realty’s contract claim. The trial court granted

summary judgment to Hall on the remaining aspect of Key Realty’s breach-of-contract

claim—i.e., Hall’s alleged use and disclosure of confidential information. On appeal,

Key Realty argues that part of the trial court’s order was error.

       {¶ 57} The majority in Key Realty I did not reach the merits of Key Realty’s

assignment of error. Instead, it declared the entire noncompete agreement void for lack

of consideration. The majority concluded that Key Realty failed to “provide Mr. Hall

with proper consideration” when he signed the noncompete agreement because he “was

never appellant’s employee and was never appellant’s co-owner” and, therefore, “[a]t

most it appears appellant offered a gratuitous promise as consideration.” This conclusion

was obvious error for the following reasons.

       {¶ 58} First, it is irrelevant that Hall was “never appellant’s employee.” As the

Supreme Court of Ohio has recognized, noncompete agreements may be executed outside

the employer-employee relationship and noncompetes that are executed by independent

contractors can be enforceable. Hamilton Ins. Serv., 86 Ohio St.3d 270, 714 N.E.2d 898

(enforcing a noncompete clause in a corporate agency agreement between Nationwide

and an independent contractor). Indeed, several Ohio appellate courts have expressly

concluded that the “the enforceability of [a noncompete] agreement does not depend on




27.
[the worker’s] status as an employee or independent contractor.” Americare Healthcare

Servs. at ¶ 21; Financial Dimensions, Inc., 1st Dist. Hamilton No. C-980960,

1999 WL 1127292, at *4 (finding that the distinction between at-will employee and

independent contractor is “not relevant” when considering the enforceability of a

noncompete agreement). We similarly conclude, under the authority of these cases, that

noncompete agreements executed by independent contractors can be binding and

enforceable. Moreover, although the parties in this case used the terms “Employee” and

“Employer” to refer to themselves in the noncompete agreement—i.e., the contract

provides that it is by and between “Mike Hall * * * (hereinafter ‘Employee’) and Key

Realty, Ltd. (hereinafter referred to as ‘Employer’)”—those are merely defined terms for

purposes of the contract and, therefore, have no legal significance.

       {¶ 59} Second, the record contains no evidence that Hall’s independent-contractor

relationship with Key Realty had a specific term of duration, and “employment with no

specific term of duration gives rise to an employment-at-will relationship, regardless of

whether the underlying relationship is one of employer-employee or employer-

independent contractor.” Americare Healthcare Servs. at ¶ 24. Hall’s relationship with

Key Realty was therefore an employment-at-will relationship, even though the

underlying relationship was employer-independent contractor.

       {¶ 60} Third, it is very well established that “[c]onsideration exists to support a

noncompetition agreement when, in exchange for the assent of an at-will employee to a

proffered noncompetition agreement, the employer continues an at-will employment




28.
relationship that could legally be terminated without cause.” Lake Land Emp. Group of

Akron, LLC, 101 Ohio St.3d 242, 2004-Ohio-786, 804 N.E.2d 27, at ¶ 20. In Key Realty

I, the majority overlooked this binding precedent when it concluded that Hall’s

noncompete agreement lacked consideration. That is, the record contains no evidence of

any contract, written or oral, that established a specific duration for Hall’s relationship

with Key Realty. Accordingly, “the parties’ relationship was at-will” and Hall’s

“independent contractor status does not diminish the applicability of the Lake Land

holding.” Americare at ¶ 24 (finding that noncompete between employer and

independent contractor was supported by consideration because the contractor “continued

to perform services” for the employer after the execution of the agreement); see also

Financial Dimensions, Inc. at *4 (finding that the employer’s “continuation of the

parties’ relationship was sufficient consideration to support Zifer’s agreement to the

provisions in the covenant not to compete” and Zifer’s status as an independent

contractor, rather than an at-will employee, was “not relevant to the issue under

consideration”).

       {¶ 61} Indeed, it is undisputed that Hall and Key Realty continued their at-will

relationship for six years after Hall executed the noncompete agreement in 2012.

Because there is no evidence in the record to suggest that either party was required to

continue their relationship for any period of time, the continuation of their employer-

independent contractor relationship went beyond what either party was otherwise




29.
obligated to do, and therefore constituted sufficient consideration for the noncompete

agreement that Hall signed. Lake Land at ¶ 20.

       {¶ 62} In Key Realty I, the majority concluded differently, relying upon Hall’s

testimony that he signed the noncompete agreement “on the future promise of

ownership,” which never occurred. But, even if this “future promise” is assumed to be

true, it is not relevant to the enforceability of the agreement. As discussed, under Lake

Land, the contract is nonetheless supported by consideration given the continuation of

their at-will relationship.

       {¶ 63} Moreover, the written contract does not include a “future promise of

ownership.” Instead, the contract expressly provides that the parties’ agreement is “in

consideration of the mutual promises contained herein, and for other good and valuable

consideration, including ______, the receipt of which and the sufficiency of which are

hereby acknowledged.” (Emphasis added.) The Key Realty I majority committed an

obvious mistake of fact when it concluded that the agreement has “a blank line where the

description of the consideration should go,” while ignoring the preceding language which

stated that the agreement is “in consideration of the mutual promises contained herein.”

Although not specifically labeled as a “promise” from Key Realty in the agreement, the

contract specifically states that Hall will “gain valuable information and insights on the

lines of business in which Employer is engaged; access to Employer’s confidential and

proprietary information; and exposure to its existing and potential business opportunities.”

In exchange, Hall promised that he would not compete against Key Realty, solicit its




30.
customers or employees, or use its business information. Accordingly, the written

contract contains a bargained-for benefit and detriment, fully satisfying the general

definition of consideration in Ohio. Kostelnick v. Helper, 96 Ohio St.3d 1, 2002-Ohio-

2985, 770 N.E.2d 58, ¶ 16, quoting Perlmuter Printing Co. v. Strome, Inc., 436 F.Supp.

409, 414 (N.D.Ohio 1976) (stating that consideration is “the bargained for legal benefit

and/or detriment”).

       {¶ 64} Finally, even though Hall denied that he signed the noncompete in 2012

because he was being promoted to manager (and claimed that the agreement was signed

“on the future promise of ownership” instead), the majority overlooked plenty of

evidence in the record that creates a genuine dispute of fact on that issue (to the extent

that it is even relevant). That is, the record shows that Hall’s execution of the

noncompete agreement in 2012 coincided with the termination of his employment with

Old Republic Home Warranty and promotion into a management position with Key

Realty. As Degnan testified, Hall was “untested as a manager” in 2012. For that reason,

Degnan maintains that it would have been “ridiculous” to have offered an ownership

interest to Hall at that time. The ultimate factfinder must determine the respective

credibility of Degnan and Hall on this issue.

       {¶ 65} For these reasons, the noncompete agreement is supported by consideration

and is fully enforceable.

       {¶ 66} We now consider the substantive merits of Key Realty’s first assignment of

error, which were not considered by the majority in Key Realty I. Key Realty argues that




31.
there is a genuine dispute of material fact regarding whether Hall breached his

obligations under paragraph 6 of the agreement, which provides that Hall cannot directly

or indirectly disclose “any information of any kind * * * concerning any matters affecting

or relating to the business of Employer” including, without limitation, any information

regarding “its plans, processes, work in process or any other data of any kind * * *

without regard to whether any or all of the foregoing matters would be deemed

confidential, material, or important.”

       {¶ 67} The trial court concluded that although there is evidence that Red 1 had

information regarding Key Realty—most notably, the results of the survey that Hall sent

to Key Realty agents in January 2019, which were later offered by Red 1 as incentives to

Key Realty agents to get them to switch companies—“there is nothing in the record to

indicate that they got this information from Michael Hall.” To the contrary, there is

evidence in the record that could lead a reasonable factfinder to conclude that Hall sent

the survey to Key Realty agents in January 2019 precisely because he intended to gather

information for Red 1 to use to solicit Key Realty agents. Indeed, the timing and content

of the survey itself is circumstantial evidence of this. That is, just a few days before he

departed Key Realty for Red 1, Hall sent a survey to Key Realty agents to determine

“[w]hat additional features and benefits” those agents would “like from [their]

brokerage.” And, two days after he left Key Realty, the information gathered through

those survey responses appears in a power point presentation—jointly prepared by Hall

and Fairchild—that was used at the Red 1 grand opening to convince Key Realty agents




32.
to switch to Red 1. This evidence is sufficient to create a genuine dispute of material fact

regarding Hall’s breach of paragraph 6 of the noncompete agreement.

         {¶ 68} We, therefore, grant Key Realty’s motion for reconsideration on this issue,

and reverse the trial court’s decision to the extent that it grants summary judgment to Hall

on Key Realty’s claim that Hall used and/or disclosed information related to its business

in contravention of the noncompete agreement. In addition, we affirm that portion of the

trial court’s judgment that found genuine issues of material fact relating to the remainder

of Key Realty’s breach-of-contract claim against Hall. The record—as outlined in the

fact section above—demonstrates the existence of questions of fact relating to this entire

claim.

         {¶ 69} Accordingly, we find Key Realty’s first assignment of error well-taken.

                          B. Second Assignment of Error:
                Misappropriation of Trade Secrets (against all appellees)

         {¶ 70} Key Realty does not ask us to reconsider the determination that we made in

Key Realty I to affirm the trial court’s dismissal of its claim for misappropriation of trade

secrets.

                            C. Third Assignment of Error:
                        Unfair Competition (against all appellees)

         {¶ 71} In its motion for reconsideration, Key Realty argues that the majority made

an obvious error of fact by overlooking material evidence in the record that creates a

genuine dispute regarding whether the appellees engaged in unfair competition. We

agree.




33.
       {¶ 72} “Unfair competition ordinarily consists of representations by one person,

for the purpose of deceiving the public, that his goods are those of another. * * * The

concept of unfair competition may also extend to unfair commercial practices such as

malicious litigation, circulation of false rumors, or publication of statements, all designed

to harm the business of another.” Water Mgmt., Inc. v. Stayanchi, 15 Ohio St.3d 83, 85,

472 N.E.2d 715 (1984); see also Microsoft Corp. v. Action Software, 136 F.Supp.2d 735,

740 (N.D.Ohio 2001), quoting Ohio Jurisprudence 3d, Trade Regulations, Section 66

(1989) (recognizing that unfair competition “has come to develop a broader connotation

in recent years”). To the extent that the “circulation of false rumors” may form the basis

of the claim, summary judgment is appropriate where “no competent evidence has been

presented which creates a question of fact as to whether [defendants] circulated false

rumors, or published statements designed to harm [plaintiff’s] business.” Molten Metal

Equip. v. Metaullics Systems Co., 8th Dist. Cuyahoga No. 76407, 2000 WL 739470, * 5

(June 8, 2000).

       {¶ 73} Here, at a minimum, Key Realty presented competent evidence that creates

a question of fact as to whether appellees circulated false rumors and published

statements that were designed to harm Key Realty’s business. That is, the power point

presentation that was used at the Red 1 grand opening event to solicit Key Realty agents

to join Red 1, states that Key Realty had made “broken promises” to agents. Heather was

asked at her deposition to identify any of these “broken promises,” but she could not:




34.
             Q: So can you identify any specific broken promise that was made

      to a specific agent?

             A: I can’t per se.

      {¶ 74} Moreover, the majority failed to recognize that all of the evidence—as

summarized above—should be weighed by the ultimate factfinder to assess witness

credibility and thereby determine appellees’ true intentions. The trial court concluded

that appellees were not engaged in unfair competition, as a matter of law, because “they

were also simultaneously competing with all other real estate brokerage services

companies.” But the factfinder should have the opportunity to weigh that fact against the

other evidence in the record—for example, Hall’s statement that he hoped that “100

agents” from Key Realty would follow him to Red 1 “within 3 months” and “another 100

within the first 6 months”—to determine whether appellees engaged in unfair

competition by soliciting Key Realty agents through the use of any false rumors or

published statements that were intended to harm Key Realty.

      {¶ 75} Accordingly, we grant Key Realty’s motion for reconsideration on this

issue, reverse summary judgment on Key Realty’s claim against appellees for unfair

competition, and remand that claim to the trial court for further proceedings. We find Key

Realty’s third assignment of error well-taken.




35.
                          D. Fourth Assignment of Error:
          Tortious Interference with Contract (against Red 1, Heather, and
            Fairchild) and Tortious Interference with Business Relations
                                (against all appellees)

       {¶ 76} Key Realty asserted a claim against Red 1, Heather, and Fairchild for

tortious interference with contract, alleging that those appellees permitted, caused,

encouraged and/or induced Hall’s breach of his noncompete agreement.1 Key Realty also

asserted a claim against all appellees, arguing that they tortiously interfered with Key

Realty’s business relationship with its agents. We will address these claims separately.

                        1. Tortious Interference with Contract

       {¶ 77} The trial court granted summary judgment to appellees on its tortious

interference with contract claim because “Michael Hall made his own decision to stop

working for plaintiff as an independent contractor.” In Key Realty I, the majority

affirmed the trial court’s judgment on this claim. The majority concluded that Key

Realty has no tortious interference with contract claim, as a matter of law, because the

underlying noncompete agreement between Hall and Key Realty was unenforceable.

Key Realty argues that the noncompete agreement is enforceable (as discussed above, we

agree), and the majority therefore erred when it failed to consider the substantive merits

of its arguments relating to this claim. We agree.



1
 Key Realty also claimed that appellees tortiously interfered with alleged contracts
between it and its agents. Key Realty does not ask us to reconsider that portion of Key
Realty I that affirmed summary judgment as to that portion of its tortious-interference-
with-contract claim.




36.
       {¶ 78} The elements of tortious interference with contract are (1) the existence of

a contract, (2) the wrongdoers’ knowledge of the contract, (3) the wrongdoers’ intentional

procurement of the contract’s breach, (4) lack of justification, and (5) resulting damages.

Fred Siegel Co., L.P.A. v. Arter & Hadden, 85 Ohio St.3d 171, 707 N.E.2d 853 (1999),

paragraph one of the syllabus.

       {¶ 79} Here, as discussed, the majority erred when it concluded that the

noncompete agreement between Hall and Key Realty is unenforceable. The agreement is

enforceable and questions of fact remain regarding Key Realty’s claim for breach of

contract. Regarding the remaining elements of this tortious-interference claim, Heather

and Fairchild both testified that they were aware of the agreement, and that they

discussed the agreement to some degree at their initial meeting regarding Red 1.

Although Heather testified that she did not think the agreement was valid, and Fairchild

would not say whether the agreement prevented Hall from having an ownership interest

in Red 1 and testified that he “didn’t know” why Hall was not an owner of Red 1, their

credibility on those issues should be weighed by the ultimate factfinder. A reasonable

factfinder could conclude that the circumstances surrounding the inception and structure

of Red 1 LLC—i.e., that it was transferred from Hall to Heather in October 2018, and

that Fairchild owns only one-third of the company while Heather owns two-thirds of the

company despite her lack of real estate experience—demonstrates that these appellees

were attempting to end run Hall’s obligations to Key Realty under his noncompete from

the beginning.




37.
       {¶ 80} This evidence could also be interpreted by a reasonable factfinder as

tending to show that the appellees intentionally procured Hall’s breach. Although the

trial court found it to be dispositive that Hall made “his own decision” to leave Key

Realty, that fact is immaterial for purposes of this claim. Key Realty does not allege that

Hall breached his agreement by leaving Key Realty—it alleges that Hall breached his

agreement by competing with Key Realty by, among other things, soliciting its agents to

Red 1, sharing its confidential information with Red 1, and training Red 1 agents. There

is testimony and evidence in the record that, if believed (or not believed, as the case may

be), demonstrates that these appellees worked with Hall to establish Red 1 as a competing

brokerage, and that they carefully and deliberately structured Red 1 in a manner that was

designed to avoid Hall’s noncompete agreement with Key Realty.

       {¶ 81} We therefore grant Key Realty’s motion to reconsider on this issue, we

reverse summary judgment on Key Realty’s claim against Red 1, Heather, and Fairchild

for tortious interference with contract, and remand that claim to the trial court for further

proceedings.

       {¶ 82} To be clear, to the extent that Key Realty’s claim for tortious interference

with contract includes an allegation that all appellees interfered with “Key Realty’s

contractual relationships with its agents and other contractual partners,” summary

judgment is warranted on that part of the claim. Indeed, Key Realty has not asked us to

reconsider that portion of our Key Realty I decision.




38.
                 2. Tortious Interference with Business Relationships

       {¶ 83} In Key Realty I, the majority held that where a defendant’s breach of

contract “necessarily interferes with the injured party’s business relations with third

parties,” the injured party is generally limited to an action for breach of contract. Digital

& Analog Design Corp. v. North Supply Co., 44 Ohio St.3d 36, 46, 540 N.E.2d 1358

(1989). In other words, the majority concluded that Key Realty is limited to its

breach-of-contract claim against Hall and, as a matter of law, cannot maintain a separate

action for any resulting interference with its business relationships. Key Realty argues—

and we agree—that the majority committed an obvious error of law by failing to

recognize an applicable exception to that rule. That is, “[a]n exception exists, and a tort

action may lie, only where the breaching party indicates, by his breach, a motive to

interfere with the adverse party’s business relations rather than an interference with

business as a mere consequence of the breach.” Id.; see also Universal Windows &

Doors, Inc. v. Eagle Window & Door, Inc., 116 Ohio App.3d 692, 700, 689 N.E. 2d 56

(1st Dist.1996) (recognizing that a party can maintain both a breach of contract claim and

a tortious interference with business relations claim if (1) there is a motive to interfere

with the injured party’s business relations and (2) the interference is not “merely

incidental to the breach.”).

       {¶ 84} Here, there is sufficient evidence in the record to create a genuine dispute

as to whether Hall had a “motive to interfere with the adverse party’s business relations.”

For example, Hall stated, just a few days before he left Key Realty, that “I am hoping 100




39.
agents follow me in the first 3 months and another 100 within the first 6 months.” That

statement could be viewed by a reasonable factfinder as evidence that Hall had a distinct

motive to raid Key Realty’s agents in the Columbus area for the benefit of Red 1 and,

therefore, any interference with Key Realty’s agent relationships was not merely

incidental to any breach of his noncompete agreement.

       {¶ 85} Moreover, considering the general elements of this tort, there is a question

of fact regarding whether all appellees tortiously interfered with Key Realty’s agent

relationships—and we find that the evidence on this issue was not fully considered by the

majority decision of Key Realty I. This tort requires (1) the existence of a business

relationship, (2) the wrongdoer’s knowledge thereof, (3) an intentional interference

causing a termination of that relationship, and (4) resulting damages. Wauseon Plaza

Ltd. Partnership v. Wauseon Hardware Co., 156 Ohio App.3d 575, 2004-Ohio-1661, 807

N.E.2d 953, ¶ 57 (6th Dist.). Although the interference must be done with actual malice,

“[a]ctual malice in a tortious interference claim is not ill-will, spite, or hatred; rather, it

denotes an unjustified or improper interference with the business relationship.” Chandler

& Assocs., Inc. v. Am.’s Healthcare Alliance, Inc., 125 Ohio App.3d 572, 583, 709

N.E.2d 190 (8th Dist.1997). Where the alleged wrongdoer and the injured party are

competitors, any interference is privileged (and therefore not actionable) if (1) the

relation concerns a matter of competition between them, (2) the actor does not use

“improper means” to interfere, (3) the actor does not intend to create or continue an

illegal restraint of competition, and (4) the actor’s purpose is at least in part to advance




40.
his own competitive interests. MedCorp., Inc. v. Mercy Health Partners, 6th Dist. Lucas

No. L-08-1227, 2009-Ohio-988, ¶ 43-48.

       {¶ 86} Here, the record demonstrates that appellees intentionally interfered with

Key Realty’s business relationships by soliciting its agents to join Red 1, and that Key

Realty suffered damages as a result. The only question is whether appellees used

“improper means” to intentionally interfere with these relationships—if so, their conduct

was not privileged competition.

       {¶ 87} Based on all the evidence in the record, a reasonable factfinder could

conclude that appellees used “improper means” to interfere with Key Realty’s agent

relationships. For example, a factfinder could conclude that, pursuant to the terms of

Hall’s noncompete agreement, Key Realty owned the Facebook group and the other

online platforms that appellees commandeered to directly solicit Key Realty’s agents.

Indeed, Hall agreed in the noncompete agreement that “all books, records, files, forms,

reports, accounts and documents” relating to Key Realty’s business—including any such

items that were “prepared by” Hall himself—are “the exclusive property” of Key Realty.

If these items are found to be Key Realty’s “exclusive property,” then a factfinder could

also conclude that it was improper for appellees to use the Facebook account and other

online platforms—to the complete exclusion of Key Realty management—to

communicate with and solicit Key Realty agents.

       {¶ 88} Accordingly, we grant Key Realty’s motion for reconsideration on this

issue, reverse summary judgment on Key Realty’s claim against appellees for tortious




41.
interference with business relations, and remand that claim to the trial court for further

proceedings. We find Key Realty’s fourth assignment of error well-taken.

                             E. Fifth Assignment of Error:
                         Breach of Fiduciary Duty (against Hall)

       {¶ 89} In the amended complaint, Key Realty asserted a breach of fiduciary duty

claim against Hall. The trial court granted summary judgment to appellees on this claim.

In Key Realty I, the majority affirmed, finding that any language in Hall’s noncompete

agreement could not create a fiduciary duty because the noncompete agreement is

unenforceable as a matter of law. In its motion for reconsideration, Key Realty argues

that the majority erroneously concluded that the noncompete agreement is unenforceable

as a matter of law (as discussed above, we agree) and, therefore, the majority committed

obvious error when it failed to consider the merits of its fiduciary-duty claim against

Hall. We agree.

       {¶ 90} A “fiduciary relationship” is one “in which special confidence and trust is

reposed in the integrity and fidelity of another and there is a resulting position of

superiority or influence, acquired by virtue of this special trust.” Hope Academy

Broadway Campus v. White Hat Mgt., LLC, 145 Ohio St.3d 29, 2015-Ohio-3716, 46

N.E.3d 665, ¶ 43, quoting In re Termination of Emp. of Pratt, 40 Ohio St.3d 107, 115,

321 N.E.2d 603 (1974). “The determination concerning what constitutes a confidential

(fiduciary) relationship is a question of fact dependent upon the circumstances of

each case.” B-G Leasing Co. v. First Nat’l Bank, 6th Dist. Huron No. H-89-56,




42.
1991 WL 87113, * 3 (May 4, 1999), quoting Indermill v. United Savings, 5 Ohio App.3d

243, 245, 451 N.E.2d 538 (9th Dist.1982). Generally, there is no fiduciary relationship

between an employer and an independent contractor “unless both parties understand that

that relationship is one of special trust and confidence.” Northeast Ohio College of

Massotherapy v. Burek, 144 Ohio App.3d 196, 204, 759 N.E.2d 869 (7th Dist.2001). “A

fiduciary duty may arise out of a contract or an informal relationship,” so long as both

parties “understand that a special trust of confidence has been reposed.” M.S. v. Toth,

2017-Ohio-7791, 97 N.E.3d 1206, ¶ 27 (9th Dist.), quoting RPM, Inc. v. Oatey Co., 9th

Dist. Medina Nos. 3282-M, 2005-Ohio-1280, ¶ 19.

       {¶ 91} Whether Hall owed any fiduciary duties to Key Realty is a question of fact

that cannot be resolved on summary judgment. Although Hall worked for Key Realty as

an independent contractor, he signed an enforceable contract acknowledging that Key

Realty was placing him “in a position of trust and confidence, requiring a high degree of

loyalty, honesty, and integrity,” and he agreed that he would not “use or divulge” any of

Key Realty’s business-related information for his own “personal gain” or “to the

detriment of” Key Realty. According to Degnan, the realities of their relationship

demonstrated that Hall maintained a position of trust and confidence. Hall, on the other

hand, when asked whether he was placed within a position of trust and confidence at Key

Realty, responded “[s]ometimes yes and sometimes no.”

       {¶ 92} Given the evidence in the record, especially the explicit language of the

contract that Hall signed, a genuine dispute of material fact exists regarding whether Hall




43.
owed any fiduciary duties to Key Realty that he breached through his conduct related to

Red 1.

         {¶ 93} Accordingly, we grant Key Realty’s motion for reconsideration on this

issue, we reverse summary judgment on Key Realty’s claim against Hall for breach of

fiduciary duty, and we remand that claim for further proceedings. We find Key Realty’s

fifth assignment of error well-taken.

                              F. Sixth Assignment of Error:
                             Conversion (against all appellees)

         {¶ 94} In its amended complaint, Key Realty asserted a claim for conversion of its

Facebook page, email accounts, websites, calendars, and Google Drive resources. This

claim is premised on appellees’ conduct in altering administrative privileges, expelling

Key Realty owners from Key Realty’s central Ohio forums, and blocking owners and

directors from those materials and accounts. The trial court granted summary judgment

to appellees on this claim, reasoning that Key Realty failed to demand that appellees

return the property. In Key Realty I, the majority affirmed after concluding that Hall—

not Key Realty—owns the disputed property through his LLC. In its motion for

reconsideration, Key Realty argues that the majority wholly overlooked one of its

arguments on appeal—i.e., that the trial court improperly granted summary judgment on

a ground not specified by the moving party—and, in addition, overlooked material facts

that create a genuine dispute regarding ownership of the property in question. We agree.




44.
       {¶ 95} To prevail on a claim for conversion, a plaintiff must prove “(1) plaintiff’s

ownership or right to possession of the property at the time of conversion; (2) defendant’s

conversion by a wrongful act or disposition of plaintiff’s property rights; and (3) damages.”

6750 BMS, L.L.C. v. Drentlau, 2016-Ohio-1385, 62 N.E.3d 928, ¶ 28 (8th Dist.). If the

defendant came into possession of the property lawfully, the plaintiff must also prove “(1)

that the plaintiff demanded the return of the property after the defendant exercised

dominion or control over the property; and (2) that the defendant refused to deliver the

property to the plaintiff.” Id. Because appellees came into possession of the property

lawfully, the trial court concluded that Key Realty was required—but failed—to prove

these additional elements.

       {¶ 96} Although not considered by the majority, Key Realty argued on appeal that

this was error because a trial court may not award summary judgment on a ground not

specified in the motion for summary judgment. It cites State ex rel. Sawicki v. Court of

Common Pleas of Lucas Cty., 121 Ohio St.3d 507, 2009-Ohio-1523, 905 N.E.2d 1192,

¶ 27. There, the Ohio Supreme Court recognized that “‘[i]t is reversible error to award

summary judgment on grounds not specified in the motion for summary judgment.’” Id.,

citing Patterson v. Ahmed, 176 Ohio App.3d 596, 2008-Ohio-362, 893 N.E.2d 198, ¶ 14

(6th Dist.). The court explained that by relying on an unargued ground for granting

summary judgment, the non-movant is denied a meaningful opportunity to respond. Id.

See Mitseff v. Wheeler, 38 Ohio St.3d 112, 526 N.E.2d 798 (1988), syllabus (“A party

seeking summary judgment must specifically delineate the basis upon which summary




45.
judgment is sought in order to allow the opposing party a meaningful opportunity to

respond”).

       {¶ 97} We agree with Key Realty. In their summary-judgment motions, appellees

argued that they were entitled to summary judgment on Key Realty’s conversion claim

because the property at issue belonged to Key Realty Columbus 1, LLC, owned solely by

Hall. Appellees did not argue that Key Realty failed to establish that it had demanded

return of the property. As such, Key Realty was denied a meaningful opportunity to

refute the conclusion reached by the court.

       {¶ 98} Additionally, as to the arguments that were raised by appellees, we find

that the majority overlooked evidence in the record that creates a genuine issue of

material fact. That is, paragraph 7 of the noncompete agreement—which provides that

“all books, records, files, forms, reports, accounts and documents relating in any manner

to [Key Realty’s] business or customers, whether prepared by [Hall] or otherwise coming

into [Hall’s] possession, shall be the exclusive property of [Key Realty] and shall be

returned immediately to [Key Realty] upon termination of employment * * *”—belies

Hall’s claim of ownership and, at the very least, creates a genuine issue of material fact

precluding summary judgment.

       {¶ 99} Accordingly, we grant Key Realty’s motion for reconsideration on this

issue, we reverse summary judgment on Key Realty’s claim against appellees for

conversion, and we remand that claim for further proceedings. We find Key Realty’s

sixth assignment of error well-taken.




46.
                            G. Seventh Assignment of Error:
                                 Alleged Criminal Acts

       {¶ 100} R.C. 2307.60(A)(1) provides that “[a]nyone injured in person or property

by a criminal act has, and may recover full damages in, a civil action unless specifically

excepted by law * * *.” See Jacobson v. Kaforey, 149 Ohio St.3d 398, 2016-Ohio-8434,

75 N.E.3d 203, ¶ 10 (“R.C. 2307.60(A)(1), by its plain and unambiguous terms, creates a

statutory cause of action for damages resulting from any criminal act.”). Proof of an

underlying criminal conviction is not required to maintain an action under R.C. 2307.60.

Buddenberg v. Weisdack, Slip Opinion No. 2020-Ohio-3832.

       {¶ 101} In its amended complaint, Key Realty asserts civil claims for the

following criminal conduct that it claims appellees committed: (1) unauthorized use of

computer, cable, or telecommunication property, a violation of R.C. 2913.04(A) or (B);

(2) criminal mischief, a violation of R.C. 2909.07(A)(6)(a); (3) theft; and (4) extortion, a

violation of R.C. 2905.11(A)(1). The trial court judgment granted summary judgment in

favor of appellees on all of Key Realty’s claims premised on violations of criminal

statutes. In Key Realty I, the majority affirmed. Key Realty asks us to reconsider our

ruling with respect all of these claims—except criminal mischief—arguing that the

majority’s opinion contains obvious errors of fact and law.

          1. Unauthorized Use of Computer Property (against all appellees)

       {¶ 102} Under R.C. 2913.04 (A), “[n]o person shall knowingly use or operate the

property of another without the consent of the owner or person authorized to give




47.
consent.” Under R.C. 2913.04(B), “[n]o person, in any manner and by any means * * *

shall knowingly gain access to, attempt to gain access to, or cause access to be gained to

any computer, computer system, computer network, * * * or information service without

the consent of, or beyond the scope of the express or implied consent of, the owner of the

computer, computer system, computer network, * * * or information service or other

person authorized to give consent.”

       {¶ 103} The trial court held that because appellees purportedly believed that Hall’s

LLC owned the electronic resources at issue, Key Realty is unable to establish the

“knowingly” element of the offense, thus precluding its claim. In Key Realty I, the

majority concluded that Key Realty could not rely upon the noncompete agreement to

establish ownership of the disputed property because that agreement was not

enforceable—and, therefore, Key Realty could not show that the appellees used or

operated “the property of another.” Key Realty argues that the majority erroneously

concluded that the noncompete agreement is unenforceable as a matter of law (as

discussed above, we agree) and, therefore, the majority committed obvious error when it

failed to consider the merits of this claim due to its erroneous belief that the noncompete

agreement is invalid. In addition, Key Realty argues that the majority overlooked

evidence in the record that creates a genuine dispute of material fact. We agree.

       {¶ 104} It is an affirmative defense to R.C. 2913.04 that “[a]t the time of the

alleged offense, the actor, though mistaken, reasonably believed that the actor was

authorized to use or operate the property.” See R.C. 2913.04(E) and R.C. 2913.03(C)(1)




48.
(the affirmative defenses listed in R.C. 2913.03(C) are applicable to a charge under R.C.

2913.04). Despite the trial court’s conclusion that appellees were “unwavering” in their

position that Hall owned the records, the noncompete agreement that Hall signed

specifically provided otherwise. And Hall’s deposition testimony on this point was

equivocal (he first conceded that the agreement was “very clear” that the records

belonged to Key Realty, but then said he misspoke.).

       {¶ 105} But even setting that aside, Hall’s position—that he believed Hall’s LLC

owned the property—is itself a credibility issue. “If an issue is raised on summary

judgment, which manifestly turns on the credibility of the witness because his testimony

must be believed in order to resolve the issue, and the surrounding circumstances place

the credibility of the witness in question—for example, where the potential for bias and

interest is evident—then, the matter should be resolved at trial, where the trier of facts

has an opportunity to observe the demeanor of the witness.” Killilea v. Sears, Roebuck &

Co., 27 Ohio App.3d 163, 167, 499 N.E.2d 1291 (10th Dist.1985). A jury should

determine whether Hall’s position is credible and, if so, whether his belief was reasonable

under the circumstances.

       {¶ 106} We therefore grant Key Realty’s motion for reconsideration on this issue,

we reverse summary judgment on Key Realty’s claim for unauthorized use of computer,

cable, or telecommunication property, and we remand that claim for further proceedings.




49.
                           2. Civil Theft (against all appellees)

       {¶ 107} Under R.C. 2307.61(A), a property owner may recover damages in a civil

action from a person who commits a theft offense. A “theft offense” is defined in

2913(K)(1) to include a violation of R.C. 2911.01, 2911.02, 2911.11, 2911.12, 2911.13,

2911.31, 2911.32, 2913.02, 2913.03, 2913.04, 2913.041, 2913.05, 2913.06, 2913.11,

2913.21, 2913.31, 2913.32, 2913.33, 2913.34, 2913.40, 2913.42, 2913.43, 2913.44,

2913.45, 2913.47, 2913.48, 2913.51, 2915.05, or 2921.41. Key Realty does not specify

in its complaint which theft statute appellees allegedly violated, but we assume that the

theft offense alleged here is R.C. 2913.04 (unauthorized use of computer, cable, or

telecommunication property). Given our conclusion that a genuine issue of material fact

exists as to Key Realty’s claim for unauthorized use of computer, cable, or

telecommunication property under R.C. 2913.04, we reach the same conclusion with

respect to its civil theft claim for the reasons articulated above.

       {¶ 108} We therefore grant Key Realty’s motion for reconsideration on this issue,

we reverse summary judgment on Key Realty’s claim for civil theft, and we remand that

claim for further proceedings.

                                 3. Extortion (against Hall)

       {¶ 109} Under R.C. 2905.11(A)(1), “[n]o person, with purpose to obtain any

valuable thing or valuable benefit * * * shall * * * [t]hreaten to commit any felony.” The

trial court rejected this claim by characterizing Hall’s conduct—agreeing to return Key

Realty’s property in exchange for its agreement to rescind the noncompete agreement—




50.
as merely an intent to negotiate with his former employer, using items he owned as

leverage. In Key Realty I, the majority agreed with the trial court’s reasoning. In its

motion for reconsideration, Key Realty argues that the majority committed obvious errors

of fact and law. That is, the majority’s opinion was premised upon its conclusion that

Key Realty could not establish a theft offense given that Hall—not Key Realty—owned

the disputed property. As we have already discussed, we agree with Key Realty that this

was an obvious error because it ignored material evidence in the record—namely, the

terms of the enforceable noncompete agreement—that created a genuine dispute

regarding the ownership of that property.

       {¶ 110} Accordingly, to the extent that Hall threatened to continue to deprive Key

Realty of property that belonged to it (i.e., engage in a theft offense) if Key Realty would

not agree to release him from his noncompete agreement (i.e., a valuable benefit), we find

that a question of fact exists regarding whether Hall’s conduct rose to the level of

extortion. We therefore grant Key Realty’s motion for reconsideration on this issue, we

reverse summary judgment on Key Realty’s claim for extortion, and we remand that

claim for further proceedings.

       {¶ 111} In sum, we find Key Realty’s seventh assignment of error not well-taken

with respect to the criminal mischief claim, but well-taken in all other respects.




51.
                            H. Eighth Assignment of Error:
                             Spoliation (against Heather)

       {¶ 112} Key Realty contends that appellees spoliated evidence when they deleted

posts and removed group members from the Key Realty Columbus Facebook page. The

trial court concluded that there is no evidence of “willful” destruction of evidence, nor is

there any evidence of “actual disruption” of Key Realty’s case. In Key Realty I, the

majority agreed with the trial court. In its motion for reconsideration, Key Realty argues

that the majority’s conclusion—with respect to Heather, specifically—contains obvious

errors of fact and law.2 That is, the majority did not consider the definition of “willful”

for purposes of a spoliation claim. In addition, Key Realty argues that the majority failed

to recognize that appellees’ conclusory assertion that Key Realty has no evidence to

prove its case was insufficient to meet their initial burden with respect to their motion for

summary judgment on this claim against Heather. We agree.

       {¶ 113} In the trial court, Key Realty offered as an exhibit a log printed from the

Facebook page in support of its spoliation claim. It shows that on the day the trial court

ordered Hall to return control of the page to Key Realty (the day after the action was

filed), Heather—before returning control to Key Realty—deleted 19 posts (including

posts by Hall and Fairchild) and removed numerous individuals from the group.




2
 Key Realty does not ask us to reconsider our conclusion in Key Realty I that it failed to
establish a claim for spoliation against the other appellees.




52.
       {¶ 114} Heather described the Facebook page as a forum for agents to ask

questions and she conceded that she, Fairchild, and her husband had responded to

questions posed by agents on the page. Heather denied that she deleted the posts to

conceal the fact that they had recruited Key Realty agents to work for Red 1, but she

claimed that she could not remember the content of the posts she deleted or why she

deleted them. She acknowledged that she was aware that the lawsuit, including the TRO,

had been filed.3

       {¶ 115} Under Ohio law, “[a] cause of action exists in tort for interference with or

destruction of evidence.” Smith v. Howard Johnson Co., 67 Ohio St.3d 28, 615 N.E.2d

1037 (1993). “The elements of a claim for interference with or destruction of evidence

are (1) pending or probable litigation involving the plaintiff, (2) knowledge on the part of

defendant that litigation exists or is probable, (3) willful destruction of evidence by

defendant designed to disrupt the plaintiff’s case, (4) disruption of the plaintiff’s case,

and (5) damages proximately caused by the defendant’s acts.” Id.

       {¶ 116} Here, litigation had been initiated against Hall and Red 1—a company

that Heather co-owned. Heather was aware of the litigation—she was the statutory agent



3
  Heather claimed in a September 10, 2019 affidavit that she first learned that a TRO had
been granted sometime after 5:30 p.m. on January 16, 2019—after she finished purging
Facebook posts—and she was not initially named in the suit. Significantly, she does not
deny that she was aware that the litigation had been initiated against her husband and Red
1 (which she co-owned) and that control of the Key Realty Facebook page was at issue in
the litigation.




53.
for Red 1 and her husband was a defendant. Thus, the first two elements of the claim are

easily satisfied. It is primarily the third, fourth, and fifth elements at issue here.

       {¶ 117} As to the third element, willful destruction designed to disrupt the

plaintiff’s case, to prove this element, a plaintiff must show that a defendant willfully

destroyed evidence. See, generally, Elliott-Thomas v. Smith, 154 Ohio St.3d 11, 2018-

Ohio-1783, 110 N.E.3d 1231. Willfulness “‘reflects an intentional and wrongful

commission of the act.’” Heimberger v. Zeal Hotel Group, Ltd., 2015-Ohio-3845, 42

N.E.3d 323, ¶ 37 (10th Dist.), quoting White v. Ford Motor Co., 142 Ohio App.3d 384,

387, 755 N.E.2d 954 (10th Dist.2001).

       {¶ 118} Here, Heather testified that to remove the Facebook posts and group

members, she pressed the “delete” button; she believes that once deleted, a post cannot be

retrieved. While she denied that her purpose was to conceal evidence that she or her

husband solicited Key Realty agents to work for Red 1, she said that she does not know

why she did it. We conclude that this testimony creates a genuine issue of material fact

as to whether Heather willfully destroyed evidence. See Abbott v. Marshalls of MA, Inc.,

8th Dist. Cuyahoga No. 87860, 2007-Ohio-1146, ¶ 25 (finding “willful destruction”

element met where employee taped over video footage depicting purported shoplifting

incident in violation of store policy, noting that such conduct did not appear to be

“merely coincidental”).




54.
       {¶ 119} As to the elements of disruption and damages, Heather failed to meet her

burden of establishing that no genuine issue of material fact exists. Heather’s summary-

judgment motion stated only as follows:

              The evidence now before this court establishes beyond genuine

       dispute that none of the Red 1 Defendants can be held liable for the tort of

       spoliation of evidence. Heather Hall and Ken Fairchild testified in their

       depositions that they did nothing that constitutes the tort of spoliation of

       evidence. And there is no evidence to the contrary.

       {¶ 120} The Ohio Supreme Court in Dresher v. Burt, 75 Ohio St.3d 280, 293, 662

N.E.2d 264 (1996) held that “a party seeking summary judgment, on the ground that the

nonmoving party cannot prove its case, bears the initial burden of informing the trial

court of the basis for the motion, and identifying those portions of the record that

demonstrate the absence of a genuine issue of material fact on the essential element(s) of

the nonmoving party’s claims.” The court explained that “[t]he moving party cannot

discharge its initial burden under Civ.R. 56 simply by making a conclusory assertion that

the nonmoving party has no evidence to prove its case. Rather, the moving party must be

able to specifically point to some evidence of the type listed in Civ.R. 56(C) which

affirmatively demonstrates that the nonmoving party has no evidence to support the

nonmoving party’s claims.” (Emphasis in original.) Id. “If the moving party fails to

satisfy its initial burden, the motion for summary judgment must be denied.”




55.
       {¶ 121} Here, there is evidence that Heather willfully destroyed evidence, and she

offered only conclusory assertions to dispute the remaining elements of Key Realty’s

spoliation claim. These conclusory assertions are insufficient to entitle her to summary

judgment.

       {¶ 122} We therefore grant Key Realty’s motion for reconsideration on this issue,

we reverse summary judgment on Key Realty’s against Heather for spoliation, and we

remand that claim for further proceedings. We find Key Realty’s eighth assignment of

error well-taken with respect to the spoliation claim against Heather, but not well-taken

with respect to its spoliation claims against the remaining appellees.

                             I. Ninth Assignment of Error:
                         Civil Conspiracy (against all appellees)

       {¶ 123} Finally, there are genuine disputes of material fact relating to Key

Realty’s civil conspiracy claim. The tort of civil conspiracy is “a malicious combination

of two or more persons to injure another in person or property, in a way not competent

for one alone, resulting in actual damages.” Kenty v. Transamerica Premium Ins. Co., 72

Ohio St.3d 415, 419, 650 N.E.2d 863 (1995). An underlying unlawful act is required

before a party can prevail on a civil conspiracy claim. Williams v. Aetna Fin. Co., 83

Ohio St.3d 464, 475, 700 N.E.2d 859 (1998).

       {¶ 124} Here, the ultimate factfinder should have the opportunity to determine

whether appellees (despite their protestations to the contrary) acted in concert to injure

Key Realty through such unlawful acts as tortious interference with contract and business




56.
relations, unfair competition, unauthorized use of computer, cable, or telecommunication

property, theft, and extortion—all of which claims should be resolved at trial. As we

have concluded, the Key Realty I majority made obvious errors of law and fact when

affirming summary judgment on these underlying claims. Because summary judgment

on the underlying claims was erroneous, summary judgment on the civil conspiracy claim

is also inappropriate.

       {¶ 125} We therefore grant Key Realty’s motion for reconsideration on this issue,

we reverse summary judgment on Key Realty’s claim for civil conspiracy, and we

remand that claim for further proceedings. We find Key Realty’s ninth assignment of

error well-taken.

                                      IV. Conclusion

       {¶ 126} We agree with Key Realty that the majority decision in Key Realty I

contains obvious errors of fact and law, and that it failed to consider several issues that

should have been considered. We, therefore, grant its motion for reconsideration, vacate

our decision in Key Realty I, and deny as moot Key Realty’s motion for consideration

en banc.

       {¶ 127} We find Key Realty’s first, third, fifth, eighth, and ninth assignments of

error well-taken. We find its second assignment of error not well-taken. We find its

fourth, sixth, and seventh assignments of error well-taken, in part, and not-well-taken, in

part. As to its fourth assignment of error, we affirm as to the dismissal of that part of Key

Realty’s claim for tortious interference with contract that relates to interference with




57.
alleged contracts between Key Realty and its agents, but otherwise, we reverse. As to its

sixth assignment of error, we affirm the dismissal of Key Realty’s criminal-mischief

claim, but otherwise, we reverse. And as to its seventh assignment of error, we reverse as

to the dismissal of the spoliation claim against Heather, but otherwise, we affirm.

       {¶ 128} We reverse, in part, and affirm, in part, the October 15, 2019 judgment of

the Lucas County Court of Common Pleas and remand this matter to the trial court for

proceedings consistent with this decision. Appellees are ordered to share equally in the

costs of this appeal under App.R. 24.

                                                                  Reconsideration granted;
                                                                judgment reversed, in part,
                                                                     and affirmed, in part.

       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.


Christine E. Mayle, J.                         _______________________________
                                                           JUDGE
Gene A. Zmuda, P.J.
CONCUR.                                        _______________________________
                                                           JUDGE

Thomas J. Osowik, J.
DISSENTS AND WRITES
SEPARATELY.



       OSOWIK, J.

       {¶ 129} I respectfully disagree with the new majority’s decisions to grant

reconsideration and to deny en banc consideration in this matter.




58.
       {¶ 130} Appellant argues reconsideration is warranted because this court’s opinion

is contrary to Lake Land Emp. Group of Akron, LLC v. Columber, 101 Ohio St.3d 242,

2004-Ohio-786, 804 N.E.2d 27, syllabus, where we allegedly failed to “acknowledge,

analyze, or fully consider Lake Land’s holding and analysis.” Contrary to appellant’s

argument, this court addressed Lake Land and found Mr. Hall was never appellant’s

at-will employee. Key Realty, Ltd. v. Hall, 6th Dist. Lucas No. L-19-1237, 2021-Ohio-

26, ¶ 42. Appellant further argues reconsideration is warranted for each of its nine

assignments of error. However, appellant presents no arguments for our consideration

that were not presented in its direct appeal and considered by this court. Rather,

appellant urges this court to “adopt the analysis” of the dissenting opinion to simply reach

a different conclusion. “An application for reconsideration is not designed for use in

instances where a party simply disagrees with the conclusions reached and the logic used

by an appellate court.” Perrysburg Twp. v. City of Rossford, 6th Dist. Wood Nos.

WD-02-010, WD-02-011, 2002-Ohio-6364, ¶ 4, quoting State v. Owens, 112 Ohio

App.3d 334, 336, 678 N.E.2d 956 (11th Dist.1996). By the new majority in this decision

merely adopting the dissenting opinion to this court’s opinion, they are improperly

rewarding appellant for simply disagreeing with the conclusions reached and the logic

used by the majority decision of this court.

       {¶ 131} However, given the reversal to this court’s decision the new majority

grants in its decision to grant reconsideration, then an intradistrict conflict exists and an

en banc proceeding is warranted.




59.
       {¶ 132} “An en banc proceeding is one in which all full-time judges of a court

who have not recused themselves or otherwise been disqualified participate in the hearing

and resolution of a case.” State v. Forrest, 136 Ohio St.3d 134, 2013-Ohio-2409, 991

N.E.2d 1124, ¶ 7, citing App.R. 26(A)(2)(a) and McFadden v. Cleveland State Univ., 120

Ohio St.3d 54, 2008-Ohio-4914, 896 N.E.2d 672, ¶ 10. The purpose of en banc

proceedings is to resolve intradistrict conflicts of law, i.e., conflicts that arise within a

district, and “promotes uniformity and predictability in the law, and a larger appellate

panel provides the best possible means of resolution.” Id.

       {¶ 133} “Courts of appeals have discretion to determine whether an intradistrict

conflict exists. * * * An abuse-of-discretion standard applies to decisions on whether to

grant en banc proceedings.” McFadden v. Cleveland State Univ., 120 Ohio St.3d 54,

2008-Ohio-4914, 896 N.E.2d 672, ¶ 19.

       {¶ 134} For the foregoing reasons I respectfully dissent and would deny

appellant’s application for reconsideration because it does not call to our attention an

obvious error or raise an issue for consideration that was not considered when it should

have been. Further, because of the new majority’s decision granting reconsideration, I

find it is within this court’s discretion to grant appellant’s application for en banc

consideration to resolve an intradistrict conflict.


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




60.